Citation Nr: 0702041	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
January 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDINGS OF FACT

1.  The evidence fails to connect the veteran's hearing loss 
with his time in service.

2.  The evidence fails to connect the veteran's tinnitus with 
his time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran indicated that during boot camp, he fired M-16s 
and M-45s and threw grenades without any hearing protection; 
and that during advanced individual training (AIT) he worked 
next to a very loud power unit and two generators without 
hearing protection.  He also indicated that he began to 
notice a hearing loss while stationed in Germany which 
gradually worsened, but he did not seek medical treatment.  

Service medical records reflect that the veteran's ears were 
found to be normal at his separation physical.  There was 
also no indication of tinnitus on the separation physical.  
Audiometric testing failed to show hearing loss for VA 
purposes.  38 C.F.R. § 3.385.  

Following service, the veteran's file is void of any hearing 
data for nearly forty years between discharge in 1964 and 
audiological testing in 2003.  In June 2003, the veteran was 
diagnosed with bilateral sensorineural hearing loss and 
fitted for hearing aids, but no opinion was expressed as to 
the etiology of the veteran's hearing loss.  

In March 2005, the veteran underwent a VA examination at 
which he reported the onset of tinnitus 15 to 20 years after 
service.  The examiner diagnosed the veteran with mild to 
moderately severe bilateral sensorineural hearing loss, and 
with tinnitus, but the examiner opined that neither the 
hearing loss, nor the tinnitus, were either caused by, or the 
result of, the veteran's military service.

The veteran submitted statements from two friends, one of 
which indicated that the veteran did not have a hearing 
problem until he returned from the service, and the other who 
indicated that the veteran had no hearing problems that she 
noticed until about a year after his honorable discharge in 
1966, but that since then his hearing had become 
progressively worse.  The veteran also contends that his 
bilateral hearing loss and tinnitus are the result of 
military noise exposure.  However, while the veteran and his 
friends believe that his hearing loss and tinnitus are 
related to his time in service, they are not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, their collective opinions diagnosing hearing loss and 
suggesting its etiology are insufficient to provide the 
requisite nexus between his hearing loss and his time in 
service.  

Given that the only medical opinion of record contained in 
the veteran's file indicated that his hearing loss and 
tinnitus were not the result of his time in service, the 
preponderance of evidence is against the veteran's claims; 
and they are therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2004.  By this, and by the statement 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have service 
medical records.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


